     Case 5:20-cv-01667-DOC-JDE Document 6 Filed 09/24/20 Page 1 of 1 Page ID #:27


                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   JACOBY DESHON HILDREDTH, ) Case No. 5:20-cv-01667-DOC-JDE
                                          )
12                                        )
                       Petitioner,        ) JUDGMENT
13                                        )
                  v.                      )
                                          )
14   W. S. PLILER, Warden,                )
                                          )
15                     Respondent.        )
                                          )
16                                        )
17
18         Pursuant to the Order of Dismissal,
19         IT IS ADJUDGED that the petition is denied and this action is
20   dismissed without prejudice.
21
22   DATED: ___________________
             4FQUFNCFS 
23
24                                               ____________________________
                                                 DAVID O. CARTER
25                                               United States District Judge
26
27
28
